Citation Nr: 0925746	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1994.  

This appeal arises from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In June 2006, the Veteran withdrew his appeal as to the 
issues of service connection for right shoulder and low back 
disabilities.  The Veteran withdrew his appeal as to the 
issue of the initial rating for post-traumatic stress 
disorder in October 2007.  The only issue currently for 
appellate consideration is service connection for coronary 
artery disease.  


FINDINGS OF FACT

1.  Records of hospitalization at Tomball Regional Hospital 
in August and September 2004 document the Veteran has 
coronary artery disease, which caused a myocardial infarction 
and a coronary artery bypass grafting.  

2.  Service treatment records indicate the Veteran had 
elevated cholesterol levels.  

3.  Competent medical evidence, including medical opinions 
and medical text, have stated that elevated cholesterol 
levels are a risk factor for the development of coronary 
artery disease.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
criteria for service connection for coronary artery disease 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has resolved the claim favorably, there can be no 
prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist, consistent with 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Therefore, 
no further discussion is warranted on this matter.  

Service Connection for Coronary Artery Disease

The facts are not in dispute.  Service treatment records 
document the Veteran developed elevated cholesterol or lipid 
levels in service, many years before his service retirement.  
April 1999 VA treatment records document that the Veteran had 
severe hyperlipidemia, and a VA physician's assistant talked 
to the Veteran at length about his risk of coronary artery 
disease.  

In August 2004, the Veteran developed substernal chest pain 
and went to Tomball Regional Hospital.  Coronary artery 
disease was diagnosed.  The Veteran had had a myocardial 
infarction and required coronary artery bypass grafts.  

A March 2005 letter from the Veteran's VA care provider 
suggests the Veteran's elevated lipids/cholesterol which was 
present during his military service was a contributory factor 
to his coronary artery disease.  

The Veteran's private internist who specializes in cardiology 
wrote a letter in March 2005.  He stated hyperlipidemia is 
one of the risk factors contributing to the Veteran's 
coronary artery disease over the past years.  

The Veteran submitted medical texts, including an article 
explaining that coronary artery disease happens when a waxy 
substance forms inside the arteries.  The substance called 
plaque is made of cholesterol, fatty compounds, calcium and a 
blood clotting material called fibrin.  

The RO requested a medical opinion.  In November 2007 a VA 
care provider reviewed the claims folder and wrote an 
opinion.  He wrote as follows: 

...it is the opinion of the examiner in the absence 
of definitive evidence of precipitating factors 
that hyperlipidemia is only one of several risk 
factors to be entertained, and therefore I am 
unable to determine that the veteran's 
arteriosclerotic cardiovascular disease diagnosed 
in 2004 was caused by or the result of the non-
rating hyperlipidemia and thus I cannot resolve 
this issue without resorting to mere speculation.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence clearly establishes a current diagnosis of 
coronary artery disease, together with high cholesterol 
levels in service.  The medical evidence also indicates that 
high cholesterol or elevated lipids levels are a risk factor 
for developing coronary artery disease.  Although this record 
does not document the precise role this particular risk 
factor played in the development of the Veteran's coronary 
artery disease, resolving reasonable doubt on that question 
in favor of the Veteran, provides a basis upon which to grant 
the benefit sought.  


ORDER

Service connection for coronary artery disease is granted



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


